Mollison, Judge:
'Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule of re-appraisements for decision upon a stipulation reading as follows:
(1) That the merchandise covered by the appeals to reappraisement herein, consist of footwear imported from Japan, and that such articles are identified in Schedule A, attached hereto and made part hereof;
(2) That export value, as defined in section 402a (d) of the Tariff Act of 1930, is the proper basis of value for the merchandise herein;
(3) That such statutory export value for the merchandise covered by the appeal for reappraisement herein, is the invoiced unit price, ex-factory, net, packing included;
(4) That there is no higher foreign value for the herein merchandise.
*562On the agreed facts, I find export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the articles identified in schedule “A,” also attached hereto, and that such value in each case is the invoiced unit price, ex-factory, net, packing included.
Judgment will issue accordingly.
Schedule A
The manufacturer and seller of the merchandise herein is:
Chuo Chemical Co., Ltd.
Kobe, Japan
R60/7979 (Export Date: April 26, 1959)
Los Angeles Collector’s No. 24448
Los Angeles Entry No. 47916 (May 18,1959)
Sandals with vinyl uppers and sponge rubber soles
Article SR — 160—for ladies
432 dozen pairs, invoiced at US $4.40 per dozen pair, ex-factory, net, packed.
R60/7980 (Export Date: July 12, 1959)
Los Angeles Collector’s No. 24449
Los Angeles Entry No. 5426 (July 30, 1959)
Sandals with vinyl uppers and sponge rubber soles
Article # CH-002 — for children — 117 6/12 dozen pair, invoiced at US $4.97 per dozen pair, net, packed.
Article #CH-002 — for youths — 97 6/12 dozen pair, invoiced at US $7.17 per dozen pair, net, packed.
R60/7981 (Export Date: July 13, 1959)
Los Angeles Collector’s No. 24450
Los Angeles Entry No. 5458 (July 30, 1959)
Article # CH-003 (Style 17) — for ladies— 1,000 dozen pair, invoiced at US $4.68 per dozen pair, net, packed.